IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00385-CR

KRISTEN EILEEN BROWN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-937-C1


                            ABATEMENT ORDER

       The Court has been notified that Chelsea Tijerina Beaudin, appointed counsel for

appellant Kristen Eileen Brown, died recently.

       The appointment of counsel for an indigent defendant is under the sole authority

of the trial court. See Enriquez v. State, 999 S.W.2d 906, 907-08 (Tex. App.—Waco 1999,

order); TEX. CODE CRIM. PROC. art. 26.04; cf. Meza v. State, 206 S.W.3d 684, 688 (Tex. Crim.

App. 2006). During an appeal, the trial court retains jurisdiction to appoint counsel for

an indigent defendant. See Enriquez, 999 S.W.2d at 908; see also Meza, 206 S.W.3d at 688.
To protect appellant’s rights, appellant must be represented by counsel during the entire

appeal, including at the time the Court issues its opinion and judgment. Thus, this Court

will not proceed with the disposition of this appeal until new counsel is appointed.

       Accordingly, this appeal is abated. The trial court is ORDERED to appoint new

counsel for appellant and direct new counsel to file a notice of appearance in this appeal

within 7 days from the date of this Order.

       The trial court clerk is ORDERED to file a supplemental clerk’s record containing

the trial court’s order appointing appellate counsel within 7 days from the date of the

trial court’s order of appointment.


                                         PER CURIAM

Before Chief Justice Gray, and
       Justice Johnson
Appeal abated
Order issued and filed June 2, 2021
[RWR]




Brown v. State                                                                      Page 2